Title: General Orders, 9 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook tuesday March 9th 1779.
Parole Palestine—C. Signs Paros—Paris—


Captain Jeremiah Brewen is to superintend the Artificers during the absence of Colonel Baldwin & to be respected accordingly.
All officers and soldiers absent on furlough from any part of the Army either immediately under the Commander in Chief or else-where are required without fail to join their Corps before the 1st of May next: This order is not to affect those whose leave of absence will expire before that period; who will be expected to return punctually at the expiration of their respective furloughs. Such officers of the Virginia line who having been on furlough have since been appointed to a particular duty under Brigadier General Scott are not comprehended.